Citation Nr: 0810842	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-17 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for gout.

2.  Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied an application to reopen a 
claim of entitlement to service connection for gout and 
entitlement to service connection for a right elbow 
disability.  In August 2007, the veteran testified at a 
hearing before the undersigned.

Entitlement to service connection for gout was earlier denied 
in a January 1996 rating decision.  That decision was 
unappealed and is final.  38 U.S.C.A. § 7105 (West 2002).  
Thus, regardless of any RO action, the current claim to 
reopen may be considered on the merits only if new and 
material evidence has been submitted since the January 1996 
decision.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  

The issues of entitlement to service connection for gout and 
a right elbow disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence received since the January 1996 rating decision 
is new and when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for gout.




CONCLUSION OF LAW

The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for gout.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his gout began during or is a 
result of his military service.  It is requested that the 
veteran be afforded the benefit of the doubt. 

Service connection for gout was previously denied by the RO 
in a January 1996 rating decision because the record did not 
contain evidence linking the veteran's gout to his military 
service.  Later in January 1996, the veteran was provided 
notice of this denial at his last address of record and he 
did not appeal.  

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the January 1996 decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the rating 
decision in question and finds that the evidence includes, 
for the first time, medical opinion evidence indicating that 
the veteran's gout may have had its onset during his military 
service.  Specifically, in a September 2003 letter from 
Timothy Lindamood, M.D., it was opined as follows: 

[The veteran] has been a patient in my 
practice since 1990 . . . The patient was 
diagnosed with . . . gout . . . in 1994 . 
. . The patient reports that he has been 
evaluated and treated for 'arthritis' and 
related joint conditions for many years 
prior, and it appears in retrospect that 
some of these arthritic flare-ups were 
probably gouty in nature, even prior to 
the confirmed diagnosis in 1994.  I 
encourage you to consider that prior 
evaluations for joint pain were likely to 
represent gout . . .  

This statement, the credibility of which must be presumed, 
Kutscherousky, supra, provides for the first time medical 
evidence that current gout is due to military service.  Thus, 
the Board finds that the additional medical evidence is both 
new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), because the Board is 
rendering a decision in favor of the veteran to the extent 
outlined above and is remanding the underlying claim of 
entitlement to service connection, a discussion of the VCAA 
is unnecessary at this time with respect to this aspect of 
the appeal.  


ORDER

The claim of entitlement to service connection for gout is 
reopened.


REMAND

While the veteran has submitted new and material evidence to 
reopen his claim for gout, given the state of the law and 
evidence as discussed below, the Board finds that the 
underlying claim must be remanded for further evidentiary 
development before the merits may be addressed.

In this regard, the veteran testified at his August 2007 
personal hearing that in either 1991 or 1992 he was first 
diagnosed with gout at the "Mission Park Medical Center."  
He also testified that at that time he was prescribed 
"allopurinol" to prevent gout flare-ups and that he has 
taken this medication ever since that time.  The veteran 
thereafter testified that he continues to receive annual 
examinations for gout at the "Mission Park Medical Center."

While the record contains at least some of the veteran's 
treatment records from Sharp Mission Park Medical Group, 
which were obtained as part of the medical records obtained 
from the claimant's employer, neither these records nor any 
of the other medical records found in the claims files show 
the claimant being diagnosed with gout prior to 1994.  
However, the record also shows that the RO's requests for the 
veteran's records from Sharp Mission Park Medical Group asked 
for his post-January 2003 treatment records.  Accordingly, 
since such information could be critical to establishing the 
veteran's claim (see 38 C.F.R. § 3.303(b) (2007)), the Board 
finds that a remand to make a specific request for these 
records is required.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Given the fact that service medical records document 
complaints of joint pain at examinations conducted in 
December 1988 and May 1989, and the post-service records 
diagnose gout starting in at least December 1994, as well as 
the September 2003 opinion from Dr. Lindamood that, without 
the benefit of the record on appeal, his gout could be 
related to his military service, on remand the veteran should 
be afforded a VA examination to obtain medical opinion 
evidence as to the origins of the gout.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002). 

As to entitlement to service connection for a right elbow 
disability, the veteran testified that current problems were 
caused by over use of the elbow playing sports for 20 years 
while in military service and while working in a machine shop 
for several years during that service.  He also testified 
that he was treated on at least one occasion for right elbow 
pain during military service.  The veteran thereafter 
testified that while he had problems at work because of right 
elbow pain as early as 1991, he only sought treatment in 1994 
after aggravating his injury at work because his boss ordered 
him to get treatment.

Tellingly, service medical records document the fact that he 
sustained a number of injuries, but not a right elbow injury, 
playing football, softball, and basketball in service.  
Moreover, January 1985 service medical records show the 
veteran's complaints of right elbow pain and a diagnosis of 
right ulnar entrapment.  In addition, a January 1985 right 
elbow x-ray noted probable effusion and "?loose bodies    
degenerative changes."  Furthermore, the post-service 
medical records first show the veteran's complaints and/or 
treatment for right elbow pain diagnosed as a ligament stain 
and right lateral epicondylitis starting in July 1999.  An 
August 1999 right elbow x-ray also showed arthritis.  See 
Sharp Mission Park Medical Group treatment records dated from 
July 1999 to December 1999.  However, employment records also 
show that the veteran sought treatment in July 1999 for right 
elbow pain as a result of an on the job injury.

Therefore, since the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition under certain conditions (see 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)), and 
the in-service and post-service medical records show problems 
with the right elbow, the Board finds that a remand is also 
required to obtain medical opinion evidence as to the origins 
of the veteran's current right elbow disability taking into 
account the in-service problems and the post-service job 
injury.  See 38 U.S.C.A. § 5103A(d); Also see McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2003). 

A review of the record also shows that the July 2006 VA 
joints examiner noted that the veteran had a history of 
arthroscopic surgery on the right elbow.  However, copies of 
the medical records surrounding this surgery do not appear in 
the claims files.  Therefore, while the appeal is in remand 
status, copies of these records should be obtained and 
associated with the record.  See 38 U.S.C.A. § 5103A(b).  

Therefore, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC, after obtaining all 
needed authorizations from the veteran, 
should obtain and associate with the 
record all of the veteran's records 
surrounding his right elbow arthroscopic 
surgery as well as all of his post-1990 
treatment records from Sharp Mission Park 
Medical Group including a list of all the 
medications he was prescribed for gout 
and the dates of those prescriptions.  If 
any of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims files and the claimant notified in 
writing.  

2.  As to entitlement to service 
connection for gout, after undertaking 
the above development to the extent 
possible, the RO/AMC should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded an examination.  The claims 
folder is to be provided to the physician 
for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the physician should 
provide an opinion as to whether it is as 
likely as not that the veteran's gout was 
caused or aggravated by military service.

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

3.  As to entitlement to service 
connection for a right elbow disability, 
after undertaking the above development 
to the extent possible, the RO/AMC should 
make arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  The 
claims folders are to be provided to the 
physician for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the physician should 
provide an opinion as to whether it is as 
likely as not that any of the veteran's 
current right elbow disabilities were 
caused or aggravated by military service 
taking into account the in-service 
problems including those documented on 
the January 1985 x-ray and the July 1999 
post-service job injury.  The physician 
should also provide an opinion as to 
whether it is as likely as not that right 
elbow arthritis manifested itself to a 
compensable degree within the first post-
service year.

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development should be undertaken in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  See 38 U.S.C.A. §§ 5100, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).

5.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  The 
RO/AMC is advised that it is to make a 
determination based on the appropriate 
regulations as well as any further 
changes in the VCAA, and any other 
applicable legal precedent.  If any of 
the benefits sought on appeal remain 
denied, the veteran and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


